                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                 18-PO-05004-JTJ

              Plaintiff,                    VIOLATIONS:
                                            6028202
       vs.                                  6028203
                                            Location Code: M13
  MELISSA L. GERVAIS,
                                            ORDER
              Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall serve a 60-day jail term

with credit for 60 days served at the Blackfeet Tribal Jail.

      IT IS FURTHER ORDERED that any fine and processing fee are WAIVED.

      IT IS FURTHER ORDERED that the bench trial in the above captioned

matter, currently scheduled for February 7, 2019, is VACATED.

      DATED this 16th day of January, 2019.
